Title: From Louisa Catherine Johnson Adams to Dolley Payne Todd Madison, 1809
From: Adams, Louisa Catherine Johnson
To: Madison, Dolley Payne Todd



My Dear Madam
ca. 1809

There are feelings of such a nature, as no language is adequate to express, and it is only such hearts as the President, and yourself possess, that are capable of defining; and fully understanding, the grateful feelings with which mine at this moment swells; vain indeed, would be any attempt, to convey an idea of the gratitude inspired for so essential a benefit, and to that God alone, from whom cometh all good, do I appeal, to reward you for your Kindness to a cruelly persecuted family. My hitherto unfortunate Brother, is at length by your goodness, raised from adversity, and will at last be enabled, to render the declining  years of a tenderly cherish’d, and highly respected Parent, easy if not happy, and being elevated to that rank in society from which misfortune alone had thrown him, I fondly flatter myself will become an ornament to the station he fills, and an honor to his Patron—
Permit me, my dear Madam, to offer my best wishes for the health, and prosperity, of the President, and yourself, and respects, to Mr. & Mrs Cutts, in which, Mr Adams requests to be united; and believe me, while life remains, your grateful / and Obedient Servant
L. C. Adams